                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            GREENVILLE DIVISION
Jason A. Hanson,                           )
                                           )
                      Petitioner,          )    Civil Action No. 6:18-1631-TMC
                                           )
vs.                                        )
                                           )                ORDER
                                           )
Bryan M. Antonelli, Warden,                )
                                           )
                      Respondent.          )
                                           )

       Petitioner Jason A. Hanson (“Hanson”), a prisoner incarcerated at FCI-Williamsburg in

Salters, South Carolina, filed this action pursuant to 28 U.S.C. § 2241. (ECF No. 1). Hanson also

filed a related motion for a preliminary injunction. (ECF No. 11). The matter was referred to a

United States Magistrate Judge for review pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil

Rule 73.02(B)(2) (D.S.C.).     On July 19, 2018, the magistrate judge issued a Report and

Recommendation (“Report”) (ECF No. 14) recommending that Hanson’s motion for a preliminary

injunction be denied and that his § 2241 petition be summarily dismissed. Hanson thereafter filed

objections to the Report (ECF No. 22) and moved for recusal of both the magistrate judge and the

undersigned district judge (ECF No. 17).

                                    I. Standard of Review

       A magistrate judge makes only a recommendation to the court. The Report has no

presumptive weight and the responsibility to make a final determination in this matter remains

with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report to which specific objection is

made, and the court may accept, reject, or modify, in whole or in part, the recommendation of the
magistrate judge, or recommit the matter with instructions. See 28 U.S.C. § 636(b)(1). However,

the court need not conduct a de novo review when a party makes only “general and conclusory

objections that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of a

timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed only for clear

error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Hanson is a pro se litigant, and thus his pleadings must be accorded liberal construction.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Hughes v. Rowe, 449 U.S. 5, 9 (1980). However,

a court may not construct a party’s legal arguments for him, Small v. Endicott, 998 F.2d 411, 417–

418 (7th Cir. 1993), nor should it “conjure up questions never squarely presented,” Beaudett v.

City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).



                                          II. Background

       Hanson pled guilty in the United States District Court for the Southern District of Illinois

to conspiracy to manufacture methamphetamine. See 21 U.S.C. § 846. On April 8, 2010, Hanson

was sentenced to a 300-month term of imprisonment.

       On June 14, 2018, Hanson filed the instant § 2241 habeas petition to challenge “[h]ow [his]

sentence is being carried out,” rather than “[t]he validity of [his] conviction or sentence as

imposed.” (ECF No. 1 at 3) (emphasis added). Hanson alleges that he underwent eye surgery in

2013, at which time his “eyesight started to deteriorate” until he “became so visually impaired that

[he could] no longer function in any prison setting.” Id. at 6. Hanson claims that, because of his

severe visual impairment, he is “totally defenseless in prison around violent inmates,” id. at 3, that

he is vulnerable to theft and ridicule from the other inmates, and that he cannot “enjoy the services



                                                  2
provided to other prisoners,” id. at 8. Based on his alleged impairment, Hanson concludes that he

qualifies under federal law for, and is entitled to, some form of “home detention” instead of

incarceration at a federal prison. Id. at 7-8.

        In his § 2241 petition, Hanson raises essentially three challenges to the 2017-2018

“decision to continue to house [him] in a federal prison after [his] eyesight deteriorated to the point

that [he is] blind,” rather than place him in home detention for the remainder of his sentence. Id.

at 3. First, Hanson alleges that his continued imprisonment deprives him of the home or

community-based detention alternatives to which he is entitled under § 5H1.4 of the Unites States

Sentencing Guidelines (“U.S.S.G.); Bureau of Prisons (“BOP”) Program Statement 7310.04; and

the federal “Location Monitoring” program. Id. at 7-8.1 Second, Hanson alleges that by continuing

to keep him incarcerated instead of placing him in home confinement, Respondent has abridged

his due process and equal protection rights guaranteed by the Fifth Amendment. Finally, Hanson

asserts that his “imprisonment, in this state of blindness, amounts to cruel and unusual punishment”

in violation of the Eighth Amendment. Id. at 9A.

        Hanson then filed what he styled an Emergency Motion for Preliminary Injunction (ECF

No. 11), seeking to enjoin Respondent from “[m]oving, transferring, or otherwise shipping the

Petitioner . . . to any other prison, facility, or Holdover, until after the disposition of this case.” Id.

at 1. Hanson claims that without such injunctive relief, Respondent will transfer him to another

prison facility on account of his “medical condition,” id., and thereby “MOOT this entire case, and

cause this Court to lose Jurisdiction,” id. at 2.




1
  Hanson’s petition listed these as three separate non-constitutional claims for relief. (ECF No. 1
at 7-8).
                                                    3
          The magistrate judge noted that Hanson “admits he did not exhaust his administrative

remedies, but argues that to do so would prove futile, since the Respondent Warden told him he

would not ‘transfer [Hanson] anywhere now, and only to a different prison after eighteen months.’”

ECF No. 14 at 3. The magistrate judge rejected this argument, concluding that Hanson’s

“statement alone is insufficient to show futility,” id., as Hanson had not explained why it would

have been futile to pursue the remedies provided by the BOP administrative process under 28

C.F.R. §§ 542.10-16, see ECF No. 14 at 4.2 In conclusion, the magistrate judge explained that

because Hanson “has admittedly not exhausted his administrative remedies or shown futility to do

so, this matter must be dismissed.” (ECF No. 14 at 4).

          The magistrate judge also recommended that the court deny Hanson’s motion for a

preliminary injunction under the standard imposed by well-established Supreme Court precedent.

See, e.g., Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A party “seeking a

preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

favor, and that an injunction is in the public interest.” Id. The magistrate judge concluded that

Hanson failed to demonstrate any of these factors:



2
     The magistrate judge stated that the BOP’s administrative review process requires a prisoner
to

          informally present his complaint to the staff, thereby providing them with an
          opportunity to correct the problem, before filing a request for an administrative
          remedy. If the inmate cannot informally resolve his complaint, then he may file a
          formal written complaint within fifteen (15) calendar days of the date on which the
          basis of the complaint occurred. If the inmate is not satisfied with the warden’s
          response, he may appeal to the Regional Director, and, if not satisfied with the
          Regional Director’s response, the inmate may appeal that decision to the Office of
          General Counsel.

(ECF No. 14 at 3) (citations and internal quotation marks omitted).
                                                  4
       First, he is not likely to succeed on the merits. Even if his failure to exhaust could
       be excused, the relief he seeks (an order directing home confinement and/or
       location monitoring) is not a cognizable claim under § 2241, because this petition
       challenges the condition of his confinement, not its fact or duration. Second, he
       has not shown he will suffer irreparable harm by being transferred, as his case is
       subject to dismissal in any event given his failure to exhaust. Third, the petitioner
       has not shown that the balance of equities tip[s] in his favor, as his petition shows
       that he is serving a sentence of imprisonment as directed by the sentencing court.
       Lastly, he fails to demonstrate how his release could be in the public’s interest.

ECF No. 14 at 4-5 (footnote omitted). Thus, the magistrate judge recommended that the court

deny Hanson’s motion for a preliminary injunction. Hanson filed objections to the Report in a

timely manner. (ECF No. 22).

       After the magistrate judge issued the Report, there were two additional filings. On July

30, 2018, Hanson filed a motion for recusal of both the undersigned district judge and the

magistrate judge issuing the Report. (ECF No. 17). And, on September 24, 2018, the court

received a declaration from Hanson that he had been transferred from FCI-Williamsburg to FCI-

Fairton in Fairton, New Jersey. (ECF No. 27).

                                           III. Analysis

                                     A. Preliminary Matters

                                          1. Jurisdiction

       Hanson’s transfer to a federal correctional institution located outside of the district of South

Carolina implicates potential jurisdictional concerns under § 2241. Although neither party has

challenged this court’s jurisdiction, federal courts have an “independent obligation” to ensure that

jurisdiction exists. See United States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011). In habeas

cases, “[d]istrict courts are limited to granting relief ‘within their respective jurisdictions.’”

Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004) (quoting 28 U.S.C. § 2241(a)). The statute

requires that such writs “be directed to the person having custody of the person detained.” 28



                                                  5
U.S.C. § 2243. Therefore, the “proper respondent” in a habeas case is typically the “person who

has the immediate custody of the party detained, with the power to produce the body of such party

before the court or judge.” Rumsfeld, 542 U.S. at 434–35. In turn, when a habeas petitioner is

“challenging present physical confinement, jurisdiction lies in only one district: the district of

confinement.” Id. at 442–43 (quotation marks omitted).

        Courts within the District of South Carolina have split on whether, after Rumsfeld, the

transfer of a prisoner destroys subject-matter jurisdiction over a properly-filed § 2241 habeas

petition. See, e.g., Warren v. United States of Am., Inc., 2011 WL 4435655, at *4 (D.S.C. Sept.

23, 2011) (compiling cases); Marcano v. Mosley, 2018 WL 1179550, at *1 (D.S.C. Feb. 14, 2018)

(same). In Rumsfeld, the Court expressly noted that the term “jurisdiction” as “used in the habeas

statute, 28 U.S.C. § 2241(a)” was not intended to implicate the “subject-matter jurisdiction of [a]

District Court.” 542 U.S. at 434 n.7. The Fourth Circuit subsequently read Rumsfeld to establish

that § 2241(a) does not “restrict[] the district courts’ subject-matter jurisdiction.” Kanai v.

McHugh, 638 F.3d 251, 257 (4th Cir. 2011). In other words, “the phrase ‘within their respective

jurisdictions’” does not refer to “the authority of [a] district court to decide the merits of [a] habeas

petition,” id. at 257, and is therefore subject to waiver “if not timely asserted,” id. at 258. That

being the case, this court concludes that habeas jurisdiction, once properly attained under § 2241,

is not defeated by the subsequent transfer of the petitioner outside of the district in which the

petition was filed. Prior to Rumsfeld, the Fourth Circuit held—albeit in an unpublished decision—

that jurisdiction in a § 2241 habeas action “is determined at the time an action is filed,” such that

“subsequent transfers of prisoners outside the jurisdiction in which they filed actions do not defeat

personal jurisdiction.” United States v. Edwards, 27 F.3d 564, 1994 WL 285462 (4th Cir. 1994)

(per curiam) (unpublished). This is consistent with post-Rumsfeld decisions from other circuit



                                                   6
courts of appeal. See, e.g., Griffin v. Ebbert, 751 F.3d 288, 290 (5th Cir. 2014) (“Jurisdiction

attached on that initial filing for habeas corpus relief, and it was not destroyed by the transfer of

petitioner and accompanying custodial change.”); Mujahid v. Daniels, 413 F.3d 991, 994 (9th Cir.

2005) (“[J]urisdiction attaches on the initial filing for habeas corpus relief, and it is not destroyed

by a transfer of the petitioner and the accompanying custodial change.”).

        At the time Hanson filed his § 2241 petition in this district, he was incarcerated at FCI-

Williamsburg in the custody of the named Respondent. The court acquired jurisdiction at that

time, and Hanson’s subsequent transfer to FCI-Fairton did not destroy this court’s habeas

jurisdiction.

                                        2. Motion for Recusal

        Before considering the Report and Hanson’s objections to the Report, the court must briefly

address Hanson’s motion to recuse.         (ECF No. 17).       Hanson seeks disqualification of the

undersigned district judge, arguing that his denial of relief in prior, unrelated § 2241 prisoner cases

places the court’s impartiality in doubt. (ECF No. 17 at 1-3). Likewise, Hanson contends that the

magistrate judge should be disqualified because of his involvement in prior, unrelated § 2241

prisoner cases in which the prisoner was ultimately denied the requested relief. Id. Hanson’s

motion to recuse is founded on 28 U.S.C. §§ 144, 445, as well as various canons of the Code of

Conduct for United States Judges. (ECF No. 17 at 3-6).

        Under 28 U.S.C. § 144, recusal of a judge is appropriate where the party seeking recusal

files a timely and sufficient affidavit stating the judge has a personal bias or prejudice against either

the affiant or in favor of any adverse party. See Sine v. Local No. 992 Int'l Brotherhood of

Teamsters, 882 F.2d 913, 914 (4th Cir. 1989). Additionally, under 28 U.S.C. § 455(a), a judge is

to recuse himself “in any proceeding in which his impartiality might reasonably be questioned.”



                                                   7
28 U.S.C. § 455(a). The standard to be applied is an objective one, and directs a judge to recuse

himself if “a reasonable person with knowledge of relevant facts might reasonably question his

impartiality.” United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003). “In weighing recusal,

the trial judge must carefully weigh the policy of promoting public confidence in the judiciary

against the possibility that those questioning his impartiality simply might be trying to avoid what

they apprehend may be an adverse ruling.” Kolon Indus., Inc. v. E.I. duPont de Nemours & Co.,

846 F. Supp. 2d 515, 531 (E.D. Va. 2012) (internal citations omitted). Section 455(a) does not

require recusal “simply because of unsupported, irrational or highly tenuous speculation,” or

because a judge “possesses some tangential relationship to the proceedings.” Cherry, 330 F.3d at

665 (internal quotation omitted). Bias or prejudice must be proven by compelling evidence.

Brokaw v. Mercer Cnty., 235 F.3d 1000, 1025 (7th Cir. 2000).

       The court can find no basis for recusal in these allegations. Plaintiff fails to allege or

provide any support for his claim beyond listing § 2241 cases in which relief was denied by this

court or in which relief was denied after the magistrate judge issued a report and recommendation.

Hanson does not explain why any of the listed orders are erroneous or identify any specific reason

that these cases reflect judicial bias. “A judge is not disqualified or required to recuse himself in

a case merely because a litigant makes unsubstantiated allegations of bias.” Hause v. Miles, 2014

WL 12538185, at *1 (D.S.C. Feb. 11, 2014). The court finds that Hanson has wholly failed to

satisfy his burden of demonstrating bias. Accordingly, Hanson’s motion for recusal (ECF No. 17)

is DENIED.

                             B. Hanson’s Objections to the Report

                      1. Report’s Summary Dismissal Recommendation

                                          (a) Exhaustion



                                                 8
        As previously noted, the Report recommends summary dismissal of Hanson’s habeas

petition for failure to exhaust administrative remedies. (ECF No. 14 at 4). Section 2241 petitions

are subject to judicial screening, and a district court must summarily dismiss the petition “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.” Rule 4 of Rules Governing Section 2254 Cases; see Rule 1(b) of Rules

Governing Section 2254 Cases (applying the Rules Governing Section 2254 Cases to § 2241

petitions).3   Although § 2241 does not contain a statutory exhaustion requirement, courts

consistently require prisoners to exhaust their administrative remedies before seeking habeas

review under § 2241. See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 490–

91 (1973) (requiring exhaustion in a § 2241 matter); Timms v. Johns, 627 F.3d 525, 530–33 (4th

Cir. 2010) (same). It is undisputed that Hanson did not administratively exhaust his claims that he

was entitled to home detention under BOP policies.

        In his objections, Hanson argues that exhaustion would be futile in this case because

“Respondents are not going to release Petitioner to ‘Home Confinement’ or ‘Federal Location

Monitoring’ without an order from this court.” (ECF No. 22 at 4). In other words, Hanson believes

any attempt at exhaustion would be unsuccessful. This position does not aid him, however, since

“[e]xhaustion of administrative remedies is not rendered futile just because a prisoner anticipates

he will be unsuccessful.” Groomes v. Warden, 2010 WL 738306, at *6 (D.S.C. Mar. 3, 2010)




3
  In his objections, Hanson appears to contend that summary dismissal is not an appropriate means
of disposing of his habeas petition because he is raising legal and constitutional claims that,
categorically speaking, are cognizable under § 2241. (ECF No. 22 at 2). Hanson’s argument is
without merit. Even under the liberal construction standard applicable here, a pro se litigant must
come forward with enough specific facts to permit the court to glean the existence of a concrete
claim that is cognizable under § 2241. Likewise, conclusory assertions of a constitutional violation
“do not trigger the right” to an evidentiary hearing. Jones v. Polk, 401 F.3d 257, 270 (4th Cir.
2005).
                                                 9
(internal quotation marks omitted). Hanson also contends that exhaustion is not required in this

case because “[t]he exhaustion requirement is not a statutory requirement” and prisoners “have no

Constitutional right to participate in an administrative remedy process.” (ECF No. 22 at 3). This

objection is clearly without merit, running counter to the Fourth Circuit’s application of the

exhaustion doctrine in the § 2241 context. See Johns, 627 F.3d at 530–33. Accordingly, this

objection is overruled.

                                             (b) Merits

       The magistrate judge concluded that “[e]ven if his failure to exhaust could be excused, the

relief he seeks (an order directing home confinement and/or location monitoring) is not a

cognizable claim under § 2241, because this petition challenges the condition of his confinement,

not its fact or duration.” (ECF No. 14 at 4-5).

       Hanson objects to the Report’s characterization of his claims as challenging the conditions

of his confinement: “I am challenging the ‘FACT’ of my confinement, being in illegal detention

in the face of violations of the laws and the Constitution in keeping me in prison after I have gone

severely blind at the hands of the Respondent Officials, not the conditions of my confinement or

its duration.” (ECF No. 22 at 5); see (ECF No. 22 at 1). Despite Hanson’s protestations to the

contrary, his petition, as reiterated by his objections to the Report, challenges (at least to some

extent) the conditions of his confinement. See, e.g., (ECF No. 22 at 2) (“[T]he Federal Bureau of

Prisons (FBOP) is not equipped to handle the needs of a blind inmate, that the needs can be better

met in the community . . . .”). Challenges to the conditions of prison life are properly brought as

a civil rights action under § 1983, rather than under § 2241 as a habeas petition which challenges

the “fact or duration of [the] physical confinement itself. . . .” Preiser v. Rodriguez, 411 U.S. 475,

499 (1973). A § 1983 action provides the appropriate remedy “where success in the action would



                                                  10
not necessarily spell immediate or speedier release for the prisoner.” Wilkinson v. Dotson, 544

U.S. 74, 81 (2005). For federal prisoners, the analog to a § 1983 action would be a claim against

federal officials under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388, 389 (1971).

       Finally, to the extent that any of Hanson’s claims are not subject to dismissal for failure to

exhaust or because they challenge the conditions of confinement, the court concludes that the

petition fails to state a viable claim. In order to prevail on a procedural due process claim, a

prisoner must demonstrate that a protected liberty interest is at stake. See Wolff v. McDonnell, 418

U.S. 539, 555–57 (1974). Hanson has failed to explain how the BOP policies and the U.S.S.G.

provision on which he relies create enforceable entitlements that would give him a protected liberty

interest on which to rest his due process claim. As for Hanson’s Eighth Amendment “cruel and

unusual punishment” claim, he must prove (1) “the deprivation of a basic human need” that was

“‘sufficiently serious,’” and (2) “that subjectively the prison officials acted with a ‘sufficiently

culpable state of mind.’” Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting Wilson

v. Seiter, 501 U.S. 294, 298 (1991)). Hanson has made no such showing in this case.

       Accordingly, the court finds Hanson’s objections (ECF No. 22) to be without merit, and

adopts the recommendation of the magistrate judge to DISMISS the petition (ECF No. 1).

                             2. Motion for Preliminary Injunction

       In light of the court’s exercise of jurisdiction and denial of Hanson’s petition, the court

DENIES as moot Hanson’s Motion for Preliminary Injunction. (ECF No. 11).

                                         III. Conclusion

       For the reasons stated in the Report, as well as the additional reasons stated in this order,

the court adopts the recommendation of the magistrate judge and DISMISSES the petition (ECF



                                                11
No. 1) with prejudice. And, for the reasons stated in this order, the court DENIES the Motion for

a Preliminary Injunction. (ECF No. 11). Likewise, for the reasons articulated by the court in this

order, the Motion to Recuse is DENIED. (ECF No. 17).

        Finally, a certificate of appealability will not issue to a prisoner seeking habeas relief absent

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner

satisfies this standard by demonstrating that reasonable jurists would find both that his

constitutional claims are debatable and that any dispositive procedural rulings by the district court

are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252

F.3d 676, 683 (4th Cir. 2001). In this case, the court finds that Hanson has failed to make a

substantial showing of the denial of a constitutional right. Accordingly, the court declines to issue

a certificate of appealability.

IT IS SO ORDERED.

                                                                s/Timothy M. Cain
                                                                United States District Judge

October 9, 2018
Anderson, South Carolina




                                                   12
